          Case 7:16-cv-03572-KMK-PED
          Case 7:16-cv-03572-KMK-PED Document
                                     Document 528
                                              526 Filed
                                                  Filed 04/01/21
                                                        03/31/21 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 3
                                                                           3

--- - Ii¥!~1e1s -
 WINDELS
                      Lane&
                                                                         MEMO ENDORSED
  MARX                Mittendor£LLP                   windelsmarx.com

  Bradley D. Simon
  212.237.1164                                        156 W. 56th Street I New York, NY 10019
  bsimon@windelsmarx.com                              T. 212.237.1000 I F. 212.262.1215




                                                               March 31 , 2021


  VIAECF

 The Honorable Kenneth M. Karas
 United States District Court for
 the Southern District of New York
 300 Quarropas Street
 White Plains, New York 10601


                        Re: Galgano. v. County of Putnam, et. al.
                            SDNY Docket No. 16 CV 3572 (KMK)


 Dear Judge Karas:

         I represent Helen Galgano, the wife of George Galgano, the plaintiff in the above
 captioned case. (Dkt. 251 ).

          On August 5, 2018 Mrs. Galgano moved before Magistrate Judge Davison to preclude
 disclosure of third party confidential marital communications. Pending before the Court is Mrs.
 Galgano's Rule 72 appeal of Magistrate Judge Davison's order on that issue. (Dkt. 279). The
 parties have conferred and made progress toward resolving the issues pursuant to the Court's
 directive of January 27, 2021. However, in the course of those discussions, it became clear that
 while the issue of intercepted phone calls likely is one that the parties can and will resolve, there
 also exist privileged communications in the form of marital text messages that have been produced
 in this litigation. Clearly the same concerns about dissemination of privileged private marital
 communications are present regardless of whether those communications were in the form of a
 text or a phone call.

         Moreover, Mrs. Galgano is deeply troubled by the Defendants' persistent dissemination of
 her privileged communications, specifically text messages to and from her husband. This occurred
 yet again when Defendants sent to Mr. Galgano ' s counsel a letter dated March 8, 2021, attached
 to which was a privileged communication between Mrs. Galgano and her husband. In addition, the
 Defendants served on Mr. Galgano a request to admit authenticity of what appear to be all of the
 text messages between Mr. Galgano and Mrs. Galgano, which include extremely private and
 personal marital communications. While it seems as if those text messages were not a part of the
 "intercepted" universe and instead were part of communications that were seized in the July 2,
 2014 raid on Mr. Galgano' s home and office, that does not change the fact that Mrs. Galgano is
 {11909865: I }
                    NEW YORK, NY   I   NEW BRUNSWICK, NJ   I   MADISON, NJ   I   STAMFORD, CT
            case 7:16-cv-03572-KMK-PED Document 526 Filed 03/31/21 Page 2 of 3
             Case 7:16-cv-03572-KMK-PED Document 528 Filed 04/01/21 Page 2 of 3

~ WINDELS 1-iY!~~els
                        Lane&
   MARX                 Mittendorf, ILP

   Hon. Kenneth Karas
   March 3 I, 2021
   Page 2 of3

   not a party to this litigation and she has never waived her privilege. It appears that text messages
   from Mr. Galgano's mobile phone were downloaded in their entirety and ultimately provided to
   counsel without any procedure or mechanism in place to filter out non-pertinent, privileged
   communications. The communications seized in the July raid concern the full universe of private
   and personal communications between married people over the course of several years.

           The common law has long recognized that communications between spouses are subject
   to privilege. See John Henry Wigmore, A Treatise on the Anglo-American System of Evidence
   (McNaughton rev. 1961). The marital privilege is codified in Section 4502 of the New York Civil
   Practice Law and Rules, which provides that"[a] husband or wife shall not be required, or, without
   consent of the other if living, allowed, to disclose a confidential communication made by one to
   the other during marriage." This privilege protects disclosure of the confidential text messages
   between Mr. and Mrs. Galgano recovered from Mr. Galgano's personal cell phone by Defendants.

           While the privilege does not protect "ordinary daily exchanges between spouses," People
   v. O'Dell, 36 A.D.2d 774,318 N.Y.S.2d 908 (N.Y. App. Div. 3d Dep't 1971), it does attach to
   "those statements made in confidence and that are induced by the marital relation and prompted
   by the affection, confidence and loyalty engendered by such relationship." People v. Fediuk, 66
   N.Y.2d 881, 883-884, 489 N.E.2d 732, 734 (N.Y. 1985)(intemal quotations omitted). And while
   the communication, like any privileged communication, must be confidential, People v. Dudley,
   24 N.Y.2d 410, 413, 248 N.E.2d 860, 862 (N.Y. 1969), a communication between spouses "is
   presumed to have been conducted under the mantle of confidentiality." Fediuk, 66 N.Y.2d at 883
   (quoting People v. Fields, 38 A.D.2d 231, 233 (1972)). Certainly text messages between a husband
   and wife, retrieved from the husband's personal cell phone, should be presumptively confidential,
   and there is nothing in the circumstances surrounding the text messages between Mr. and Mrs.
   Galgano suggesting that they were not "induced by the marital relation and prompted by the
   affection, confidence and loyalty engendered by such relationship." Fediuk, 66 N.Y.2d at 883. A
   useful analogue is People v. Thomas, 96 A.D.3d 1670, 949 N.Y.S.2d 545 (Sup. Ct. App. Div. 4 th
   Dep't 2012), where the Appellate Division ruled that the trial court erred in refusing to suppress
   statements made by a husband to his wife that were obtained surreptitiously by the police, who
   were monitoring the private conversations from an adjacent room. Id at 1671. Absent a
   compelling showing by the Defendants, the marital communications at issue here should be treated
   as presumptively privileged. See also People v. Allman, 59 Misc. 2d 209, 212 (Kings Cty. Sup.
   Ct. 1969) ("confidentiality of a husband-wife communication is to be presumed unless such
   presumption is rebutted by the character of the communication itself').

           Mrs. Galgano respectfully requests that Your Honor issue an order directing Defendants to
   immediately cease publicizing Mrs. Galgano' s marital communications, at least until the resolution
   of the pending motion.




   { 11909865: I}
          Case 7:16-cv-03572-KMK-PED Document 526 Filed 03/31/21 Page 3 of 3
          Case 7:16-cv-03572-KMK-PED Document 528 Filed 04/01/21 Page 3 of 3


WINDELS
 MARX
                        1~~e1s
                          Lane&
                          Mittendorf, UP

 Hon. Kenneth Karas
 March 31, 2021
 Page 3 of3




                                                             Respectfully submitted,

                                                             Isl Bradley D. Simon

                                                             Bradley D. Simon

       Defendants are to respond to this letter by 4/6/21.

       So Ordered .




     3/31 /21




{ 11909865: I}
